 1 SINGER / BEA LLP                                     ARENT FOX LLP
       Adam S. Cashman (Bar No. 255063)                   Allan E. Anderson (Bar No. 133672)
 2     acashman@singerbea.com                             allan.anderson@arentfox.com
     601 Montgomery Street, Suite 1950                    Kirsten A. Hart (Bar No. 258433)
 3   San Francisco, California 94111                      kirsten.hart@arentfox.com
 4   Telephone:    (415) 500-6080                       555 West Fifth Street, 48th Floor
     Facsimile:    (415) 500-6080                       Los Angeles, California 90013-1065
 5                                                      Telephone:     (213) 629-7400
                                                        Facsimile:     (213) 629-7401
 6
     Attorneys for Defendant, Counterclaimant and
 7 Third-Party Plaintiff Darrell Saldana
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11
12 MAGTARGET, LLC, and JEAN-MICHEL                      CASE NO. 3:18-CV-03527-JST
     THIERS, an individual,
13
                   Plaintiff,                           AMENDED NOTICE OF WITHDRAWAL
14                                                      AND SUBSTITUTION OF COUNSEL
     v.
15
     DARRELL SALDANA, an individual,
16
                   Defendants.
17
     DARRELL SALDANA, an individual,
18
                   Counterclaimant and
19                 Third-Party Plaintiff

20 v.
21 MAGTARGET, LLC , and JEAN-MICHEL
     THEIRS, an individual,
22
                   Counter-Defendants,
23
     and
24
     MAY CHEN, an individual,
25
                   Third-Party Defendant.
26
27
28

                           AMENDED NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL
                                            CASE NO. 3:18-CV-03527-JST
 1          PLEASE TAKE NOTICE that Defendant, Counterclaimant and Third-Party Plaintiff Darrell

 2 Saldana (“Mr. Saldana”) has retained Singer / Bea LLP as counsel. Adam S. Cashman hereby
 3 appears as counsel for Mr. Saldana.
 4          PLEASE TAKE FURTHER NOTICE that Allan E. Anderson and Kirsten Anne Hart of the

 5 law firm Arent Fox LLP withdraw as counsel of record for Mr. Saldana. Copies of all pleadings,
 6 papers, correspondence, and electronic filing notices should be directed to:
 7          Adam S. Cashman
 8          SINGER / BEA LLP
            acashman@singerbea.com
 9          601 Montgomery Street, Suite 1950
            San Francisco, CA 94111
10          Telephone:    (415) 500-6080
            Facsimile:    (415) 500-6080
11
12          The undersigned parties consent to the above withdrawal and substitution of counsel.

13
     Date: October 17, 2018                   SINGER / BEA LLP
14
                                              By:    /s/ Adam S. Cashman
15                                                  Adam S. Cashman
16
     Date: October 17, 2018                   ARENT FOX LLP
17
                                              By:    /s/ Allan E. Anderson
18                                                  Allan E. Anderson
19
     Date: October 17, 2018                   ARENT FOX LLP
20
21                                            By:    /s/ Kirsten A. Hart
                                                    Kirsten A. Hart
22
23          The above withdrawal and substitusion of counsel is granted and so ordered.
24
25 Dated: October 17, 2018
26                                            JON S. TIGAR
                                              UNITED STATES DISTRICT JUDGE
27
28
                                                       -1-
                           AMENDED NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL
                                            CASE NO. 3:18-CV-03527-JST
 1                                    Attestation Regarding Signatures

 2          I, Adam S. Cashman, attest that all signatories listed, and on whose behalf the filing is

 3 submitted, concur in the filing’s content and have authorized the filing.
 4
 5 Date: October 17, 2018
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       -2-
                           AMENDED NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL
                                            CASE NO. 3:18-CV-03527-JST
